Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.


Examiner’s Remarks

Based on the interview with the Applicant Representative on August 24th 2022  the Examiner withdraws the rejections- 35 USC § 103 for claims 4,7,8,12,15,16 and 18 and considers the following claims as objected Allowable subject matter . The Examiner  withdraws the double patenting rejects for claims 2,3,4,10,11,12,16,17 and 18. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,5,6,9,10,11,13,14,17,19 and 20    are rejected under 35 U.S.C 103 as being patentable over Bretan et al. ( USPUB 20210049989) in view of Fuwei Cui (NPL Doc: "A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems,"Date of publication April 27,2020, IEEE TRANSACTIONS ON NEURAL NETWORKS AND LEARNING SYSTEMS, VOL. 32, NO. 4, APRIL 2021,Pages 1418-1428) in further view of Amer et al. ( USPUB 20190304104).


As per claim 1, Bretan et al.  teaches A computer-implemented method for generating a response ( Paragraph [0012]-“…  implemented or supported by one or more computer programs,…”) , comprising: receiving communication data( Paragraph [0036]- “… transferring communications (such as control messages and/or data) between the components….”) ; generating, by a machine classifier and based on the communication data ( Paragraph [0074]-“… embedding generators used to generate the embeddings in FIGS. 2 and 3 may vary from those described above. Also, the numbers of operational layers shown in the various embedding generators, adversarial discriminators, and classifiers may vary as needed or desired….”) , a context embedding of the communication data ( Paragraph [0034]-“… effectively learn the feature space by embedding numerous relevant musical features into the space. Also, these approaches allow a single machine learning model to be trained and used for various downstream tasks. …”) , wherein the machine classifier comprises an encoder and a generative adversarial network  ( GAN training procedure taught within Paragraphs [0061-0062]) comprising a generator and at least one discriminator adversarial to the generator and the generator and the discriminator share context embeddings and word embeddings ( Paragraphs [0054-0059]) ; 
Bretan et al.  does not explicitly teach generating, by the encoder and based on the communication data, a word embedding of the communication data; generating, by the generator and based on the context embedding and the word embedding, a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data; ranking, by the discriminator and based on the context embedding and the word embedding, the plurality of responses; selecting, by the at least one discriminator, an optimal response from among the ranked plurality of responses; and transmitting the optimal response.  
However, within analogous art, Fuwei Cui teaches generating, by the encoder and based on the communication data ( Page 1422- Col. 2- lines 6-12) , a word embedding of the communication data( Page 1424- Col. 1- “…word embedding in decoder…”) ; generating, by the generator and based on the context embedding and the word embedding( Page 1424- Col. 1 – lines 29-35) , a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data( Page 1420 –Fig. 4 , Col. 1- lines 22-29) ,
One of ordinary skill in the art would have been motivated to combine the teaching of Fuwei Cui within the modified teaching of the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan  because the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui provides a system and method for implementing learning based human machine dialog interaction . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for learning based human machine dialog interaction .
Combination of Bretan et al.  and Fuwei Cui does not teach ranking, by the discriminator and based on the context embedding and the word embedding, the plurality of responses ; selecting, by the at least one discriminator , an optimal response from among the ranked plurality of responses; and transmitting the optimal response.
However, within analogous art,  Amer et al. teaches ranking, by the discriminator and based on the context embedding and the word embedding( Paragraphs [0061-0064] and [0152-0153]), the plurality of responses ( Paragraphs [0042]- “…to determine a response to the query. Machine learning module 109 identifies a response to the query,..”) ; selecting, by the at least one discriminator ( Paragraphs [0061-0064]) , an optimal response from among the ranked plurality of responses; and transmitting the optimal response ( Paragraph [0061]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 2,Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 1, 
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the discriminator comprises a convolutional neural network.
Within analogous art, Amer et al. teaches wherein the discriminator comprises a convolutional neural network( Paragraph [0051]-“…module 109 combines CNNs and RNNs as discriminator…”).  


As per claim 3, Combination of Bretan et al. and Fuwei Cui and Amer et al. teach claim 1,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the discriminator comprises a recurrent neural network.
Within analogous art, Amer et al. teaches wherein the discriminator comprises a recurrent neural network ( Paragraph [0051]-“…module 109 combines CNNs and RNNs as discriminator…”).  

As per claim 5, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 1,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach further comprising: calculating, by the discriminator  , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches further comprising: calculating, by the discriminator ( Paragraph [0056]-“…GAN discriminators…”) , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data( Paragraphs [0056-0059] , [0127] and [0131]) ; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses( Paragraphs [0152-0153] and [0160]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 6, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 1,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach further comprising: calculating, by the discriminator, a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches further comprising: calculating, by the discriminator ( Paragraph [0056]-“…GAN discriminators…”), a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data( Paragraphs [0056-0059] , [0127] and [0131]); and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses( Paragraphs [0152-0153] and [0160]).  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. for implementation of a system and method for the training of machine learning model within textual information for creating data structure.


As per claim 9,  Bretan et al.  teaches A device for generating responses ( Paragraph [0012]-“…  implemented or supported by one or more computer programs,…”), comprising: a processor ( Paragraphs [0007] and [0015]) ; and a memory in communication with the processor and storing instructions ( Paragraph [0015]) that, when executed by the processor( Paragraph [0036]), cause the device to: receive communication data( Paragraph [0036]- “… transferring communications (such as control messages and/or data) between the components….”); generate, by a machine classifier and based on the communication data( Paragraph [0074]-“… embedding generators used to generate the embeddings in FIGS. 2 and 3 may vary from those described above. Also, the numbers of operational layers shown in the various embedding generators, adversarial discriminators, and classifiers may vary as needed or desired….”), a context embedding of the communication data ( Paragraph [0034]-“… effectively learn the feature space by embedding numerous relevant musical features into the space. Also, these approaches allow a single machine learning model to be trained and used for various downstream tasks. …”), wherein the machine classifier comprises an encoder and a generative adversarial network( GAN training procedure taught within Paragraphs [0061-0062])comprising a generator and at least one discriminator adversarial to the generator ( Paragraphs [0061-0062]) and the generator and the discriminator share context embeddings and word embeddings( Paragraphs [0054-0059]); 
Bretan et al.  does not explicitly teach generate, by the encoder and based on the communication data, a word embedding of the communication data; generate, by the generator and based on the context embedding and the word embedding, a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data; rank, by the discriminator and based on the context embedding and the word embedding, the plurality of responses; select, by the at least one discriminator, an optimal response from among the ranked plurality of responses; and transmit the optimal response.   
However, within analogous art, Fuwei Cui teaches generate, by the encoder and based on the communication data ( Page 1422- Col. 2- lines 6-12) , a word embedding of the communication data ( Page 1424- Col. 1- “…word embedding in decoder…”) ; generate, by the generator and based on the context embedding and the word embedding ( Page 1424- Col. 1 – lines 29-35) , a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data ( Page 1420 –Fig. 4 , Col. 1- lines 22-29) ,
One of ordinary skill in the art would have been motivated to combine the teaching of Fuwei Cui within the modified teaching of the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui provides a system and method for implementing learning based human machine dialog interaction . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for learning based human machine dialog interaction .
Combination of  Bretan et al. and Fuwei Cui does not teach rank, by the discriminator and based on the context embedding and the word embedding, the plurality of responses; select, by the at least one discriminator, an optimal response from among the ranked plurality of responses; and transmit the optimal response.   
However, within analogous art,  Amer et al. teaches rank, by the discriminator and based on the context embedding and the word embedding ( Paragraphs [0061-0064] and [0152-0153]), the plurality of responses ( Paragraphs [0042]- “…to determine a response to the query. Machine learning module 109 identifies a response to the query,..”) ; select, by the at least one discriminator ( Paragraphs [0061-0064]) , an optimal response from among the ranked plurality of responses; and transmit the optimal response ( Paragraph [0061]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 10,  Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 9,
Combination of Bretan et al. and Fuwei Cui does not explicitly teach wherein the discriminator comprises a convolutional neural network.
Within analogous art, Amer et al. teaches wherein the discriminator comprises a convolutional neural network ( Paragraph [0051]-“…module 109 combines CNNs and RNNs as discriminator…”).  

As per claim 11,  Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 9,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the discriminator comprises a recurrent neural network.
Within analogous art, Amer et al. teaches wherein the discriminator comprises a recurrent neural network ( Paragraph [0051]-“…module 109 combines CNNs and RNNs as discriminator…”).  

As per claim 13, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 9,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the instructions, when read by the processor, further cause the device to: calculate, by the discriminator  , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data; and rank the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches wherein the instructions, when read by the processor, further cause the device to: calculate, by the discriminator ( Paragraph [0056]-“…GAN discriminators…”) , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data ( Paragraphs [0056-0059] , [0127] and [0131]) ; and rank the plurality of the responses further based on the discriminator score for each response in the plurality of responses ( Paragraphs [0152-0153] and [0160]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 14, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 9,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the instructions, when read by the processor, further cause the device to: calculate, by the discriminator, a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data; and rank the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches wherein the instructions, when read by the processor, further cause the device to: calculate, by the discriminator( Paragraph [0056]-“…GAN discriminators…”), a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data( Paragraphs [0056-0059] , [0127] and [0131]); and rank the plurality of the responses further based on the discriminator score for each response in the plurality of responses( Paragraphs [0152-0153] and [0160]).  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 17, Bretan et al.   A non-transitory machine-readable medium storing instructions that ( Paragraph [0008]- “…a non-transitory machine-readable medium contains instructions…”) , when executed by one or more processors ( Paragraphs [0007] and [0015]), cause the one or more processors to perform steps comprising: receiving communication data( Paragraph [0036]- “… transferring communications (such as control messages and/or data) between the components….”); generating, by a machine classifier and based on the communication data( Paragraph [0074]-“… embedding generators used to generate the embeddings in FIGS. 2 and 3 may vary from those described above. Also, the numbers of operational layers shown in the various embedding generators, adversarial discriminators, and classifiers may vary as needed or desired….”), a context embedding of the communication data( Paragraph [0034]-“… effectively learn the feature space by embedding numerous relevant musical features into the space. Also, these approaches allow a single machine learning model to be trained and used for various downstream tasks. …”), wherein the machine classifier comprises an encoder and a generative adversarial network( GAN training procedure taught within Paragraphs [0061-0062]) comprising a generator and at least one discriminator adversarial to the generator and the generator( Paragraphs [0061-0062])  and the discriminator share context embeddings and word embeddings( Paragraphs [0054-0059]); 
Bretan et al.  does not explicitly teach generating, by the encoder and based on the communication data, a word embedding of the communication data; generating, by the generator and based on the context embedding and the word embedding, a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data; ranking, by the discriminator and based on the context embedding and the word embedding, the plurality of responses; selecting, by the at least one discriminator, an optimal response from among the ranked plurality of responses; and transmitting the optimal response.  
However, within analogous art, Fuwei Cui teaches generating, by the encoder and based on the communication data ( Page 1422- Col. 2- lines 6-12) , a word embedding of the communication data ( Page 1424- Col. 1- “…word embedding in decoder…”) ; generating, by the generator and based on the context embedding and the word embedding ( Page 1424- Col. 1 – lines 29-35) , a plurality of responses, wherein each response in the plurality of responses comprises at least one a keyword selected based on a maximum likelihood estimation of the keyword based on the communication data ( Page 1420 –Fig. 4 , Col. 1- lines 22-29) ,
Combination of Bretan et al.  and Fuwei Cui does not teach ranking, by the discriminator and based on the context embedding and the word embedding, the plurality of responses; selecting, by the at least one discriminator, an optimal response from among the ranked plurality of responses; and transmitting the optimal response.
However, within analogous art,  Amer et al. teaches ranking, by the discriminator and based on the context embedding and the word embedding ( Paragraphs [0061-0064] and [0152-0153]), the plurality of responses ( Paragraphs [0042]- “…to determine a response to the query. Machine learning module 109 identifies a response to the query,..”)  ; selecting, by the at least one discriminator ( Paragraphs [0061-0064]) , an optimal response from among the ranked plurality of responses; and transmitting the optimal response ( Paragraph [0061]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.



As per claim 19, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 17,
Combination of Bretan et al. and Fuwei Cui does not explicitly teach wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising: calculating, by the discriminator  , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising: calculating, by the discriminator ( Paragraph [0056]-“…GAN discriminators…”) , a discriminator score for each response in the plurality of responses indicating a statistical similarity between the response and an anticipated ground truth response to the communication data ( Paragraphs [0056-0059] , [0127] and [0131]) ; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses  ( Paragraphs [0152-0153] and [0160]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. for implementation of a system and method for the training of machine learning model within textual information for creating data structure.

As per claim 20, Combination of Bretan et al.  and Fuwei Cui and Amer et al. teach claim 17,
Combination of Bretan et al.  and Fuwei Cui does not explicitly teach wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising: calculating, by the discriminator, a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data; and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses.
Within analogous art, Amer et al. teaches wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising: calculating, by the discriminator ( Paragraph [0056]-“…GAN discriminators…”), a discriminator score for each response in the plurality of responses indicating a probability that the response is a ground truth response to a current prompt indicated in the communication data ( Paragraphs [0056-0059] , [0127] and [0131]); and ranking the plurality of the responses further based on the discriminator score for each response in the plurality of responses( Paragraphs [0152-0153] and [0160]).  
One of ordinary skill in the art would have been motivated to combine the teaching of Amer et al. within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al. because the Artificial Intelligence in interactive storytelling mentioned by Amer provides a system and method for implementing the training of machine learning model within textual information for creating data structure. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Artificial Intelligence in interactive storytelling mentioned by Amer within the combined modified teaching of the A Survey on Learning-Based Approaches for Modeling and Classification of Human—Machine Dialog Systems mentioned by Fuwei Cui within the Techniques for learning effective musical features for generative and retrieval-based applications mentioned by Bretan et al.  for implementation of a system and method for the training of machine learning model within textual information for creating data structure.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

2.          Claims 4,7,8,12,15,16 and 18   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claims 4,12 and 18  , prior art of record does not teach or suggest the limitation mentioned within claims 4,12 and 18: “ …obtaining training data comprising a set of conversation data; obtaining a set of teacher forcing samples; generating, by the generator and based on the training data, initial autoregression data; generating, by the generator and based on the set of teacher forcing samples, initial teacher forcing data; calculating, by the discriminator and based on the initial autoregression data and the initial teacher forcing data, a discriminator accuracy; training the discriminator when the discriminator accuracy is below a discriminator threshold value; retraining the generator using a teacher forcing loss function of the generator when the discriminator accuracy is below a generator threshold value; retraining the generator using the teacher forcing loss function and an autoregressive loss function when the discriminator accuracy is above the generator threshold value; and storing the trained generative adversarial network.”  

As to claims 7 and 15 , prior art of record does not teach or suggest the limitation mentioned within claims 7 and 15: “…the communication data comprises a plurality of dialog sequences in a multi-turn dialog.  ”  

As to claims 8 and 16 , prior art of record does not teach or suggest the limitation mentioned within claims 8 and 16: “…the generator comprises hierarchical recurrent encoder- decoder network.  ”  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637